Exhibit 10.1

 



MW BANCORP, INC.

 

2016 EQUITY INCENTIVE PLAN

 

ARTICLE 1 – GENERAL

 

Section 1.1 Purpose, Effective Date and Term.  The purpose of the MW Bancorp,
Inc. 2016 Equity Incentive Plan (the “Plan”) is to promote the long-term
financial success of MW Bancorp, Inc. (the “Company”), and its Subsidiaries,
including Watch Hill Bank (the “Bank”), by providing a means to attract, retain
and reward individuals who contribute to such success and to further align their
interests with those of the Company’s stockholders through the ownership of
additional common stock of the Company. The “Effective Date” of the Plan shall
be the date the Plan satisfies the applicable stockholder approval
requirements.  The Plan shall remain in effect as long as any Awards are
outstanding; provided, however, that no Awards may be granted under the Plan
after the day immediately prior to the ten-year anniversary of the Effective
Date.

 

Section 1.2 Administration.  The Plan shall be administered by the Compensation
Committee of the Company’s Board of Directors (the “Committee”).

 

Section 1.3 Participation.  Each Employee or Director of the Company or any
Subsidiary of the Company who is granted an Award in accordance with the terms
of the Plan shall be a “Participant” in the Plan.  The grant of Awards shall be
limited to Employees and Directors of the Company or any Subsidiary.

 

Section 1.4 Definitions.  Capitalized terms used in this Plan are defined in
Article 8 and elsewhere in this Plan.

 

ARTICLE 2 - AWARDS

 

Section 2.1 General.  Any Award under the Plan may be granted singularly or in
combination with another Award (or Awards).  Each Award under the Plan shall be
subject to the terms and conditions of the Plan and such additional terms,
conditions, limitations and restrictions as the Committee shall provide with
respect to such Award and as evidenced in the Award Agreement.  Subject to the
provisions of Section 2.10, an Award may be granted as an alternative to or
replacement of an existing Award under the Plan or any other plan of the Company
or any Subsidiary (including any entity acquired by the Company or any
Subsidiary), or as the form of payment for grants or rights earned or due under
any other compensation plan or arrangement of the Company or its Subsidiaries
(including any entity acquired by the Company or any Subsidiary).  The types of
Awards that may be granted under the Plan include:

 

(a) Stock Options.  A Stock Option means a grant under Section 2.2 that
represents the right to purchase Shares at an Exercise Price established by the
Committee.  Any Stock Option may be either an Incentive Stock Option (an “ISO”)
that is intended to satisfy the requirements applicable to an “Incentive Stock
Option” described in Code Section 422(b), or a Non-Qualified Stock Option (a
“Non-Qualified Option”) that is not intended to be an ISO; provided, however,
that no ISOs may be granted: (i) after the day immediately prior to the ten-year
anniversary of the Effective Date or the date the Plan is approved by the Board,
whichever is earlier; or (ii) to a non-Employee.  Any ISO granted under this
Plan that does not qualify as an ISO for any reason (whether at the time of
grant or as the result of a subsequent event) shall be deemed to be a
Non-Qualified Option. In addition, any ISO granted under this Plan may be
unilaterally modified by the Committee to disqualify such Stock Option from ISO
treatment such that it shall become a Non-Qualified Option; provided, however,
that any such modification shall be ineffective if the Award, as modified would
trigger excise taxes under Code Section 409A.

 



 

 

 

(b) Restricted Stock Awards.  A Restricted Stock Award means a grant of Shares
of Restricted Stock under Section 2.3 for no consideration or for such
consideration as may be required by the Committee in its sole discretion, either
alone or in addition to other Awards granted under the Plan, subject to a
vesting schedule or the satisfaction of market conditions or performance
conditions. 

 

(c) Restricted Stock Units. A Restricted Stock Unit means a grant under
Section 2.4 denominated in Shares that is similar to a Restricted Stock Award
except no Shares are actually issued on the date of grant of a Restricted Stock
Unit. A Restricted Stock Unit is subject to a vesting schedule or the
satisfaction of market conditions or performance conditions and shall be settled
in Shares.

 

(d) Performance Awards. A Performance Award means an Award of Stock Options,
Restricted Stock, or Restricted Stock Units that is granted under Section 2.5
and that will vest upon the achievement of one or more specified performance
measures set forth in Section 2.5. A Performance Award may or may not be
intended to satisfy the requirements of Code Section 162(m).

 

(e) Unrestricted Shares. An Unrestricted Share is a grant of Shares under
Section 2.6 for no consideration or for such consideration as may be required by
the Committee in its sole discretion, either alone or in addition to other
Awards granted under the Plan, that are immediately fully vested.

 

(f) Dividend Equivalent Rights. A Dividend Equivalent Right means a grant under
Section 2.7 that represents the right to receive a payment, on terms and
conditions established by the Committee in the applicable Award Agreement, equal
to the amount of dividends payable on a Share.

 

Section 2.2 Stock Options. 

 

(a) Grant of Stock Options. Each Stock Option shall be evidenced by an Award
Agreement that shall: (i) specify the number of Shares to be covered by the
Stock Option Award; (ii) specify the date of grant of the Stock Option; (iii)
specify the “Exercise Price” (as defined below) for the Stock Option; (iv)
specify the vesting period or conditions to vesting; (v) specify whether the
Stock Option is intended to qualify as an ISO; and (vi) contain such other terms
and conditions not inconsistent with the Plan, including the effect of
termination of a Participant’s Service as the Committee may, in its discretion,
prescribe.

 



2 

 

 

(b) Terms and Conditions. A Stock Option shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee. In no event, however, shall a Stock Option expire later than ten (10)
years after the date of its grant (or five (5) years with respect to ISOs
granted to an Employee who is a 10% Stockholder).  The Exercise Price of each
Stock Option shall not be less than 100% of the per Share Fair Market Value on
the date of grant (or, if greater, the par value of a Share); provided, however,
that the Exercise Price of an ISO shall not be less than 110% of Fair Market
Value of a Share on the date of grant if granted to a 10% Stockholder; provided
further, that the Exercise Price may be less than the per Share Fair Market
Value on the date of grant for a Stock Options granted in substitution for an
option award that had been granted by an acquired entity and that was
outstanding on the date of acquisition; provided, however, that the Stock Option
Exercise Price would satisfy the requirements of Treasury Regulation
1.409A-1(b)(5)(v)(D). The payment of the Exercise Price of a Stock Option (and
any required tax withholding resulting from such exercise) shall be by cash or,
subject to limitations imposed by applicable law, by such other means as the
Committee may from time to time permit, including: (i) by tendering, either
actually or constructively by attestation, Shares valued at Fair Market Value as
of the day of exercise; (ii) by irrevocably authorizing a third party,
acceptable to the Committee, to sell Shares that would be acquired upon exercise
of the Stock Option and to remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any required tax withholding;
(iii) by a net settlement of the Stock Option, using a portion of the Shares
that would otherwise have been issued upon exercise after payment of the
Exercise Price and any required tax withholding; (iv) by personal, certified or
cashier’s check; (v) by the transfer of other property deemed acceptable by the
Committee; or (vi) by any combination thereof. The total number of Shares that
may be issued upon the exercise of a Stock Option shall be rounded down to the
nearest whole Share, with cash-in-lieu paid by the Company for the value of any
fractional Share.

 

Section 2.3 Restricted Stock.

 

(a) Grant of Restricted Stock. Each Restricted Stock Award shall be evidenced by
an Award Agreement that shall: (i) specify the number of Shares covered by the
Restricted Stock Award; (ii) specify the date of grant of the Restricted Stock
Award; (iii) specify the vesting period or conditions to vesting; and (iv)
contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s Service, as the Committee
may in its discretion prescribe. All Restricted Stock Awards shall be in the
form of issued and outstanding Shares that, at the discretion of the Committee,
shall be either: (x) registered in the name of the Participant and held by or on
behalf of the Company, together with a stock power executed by the Participant
in favor of the Company, pending the vesting or forfeiture of the Restricted
Stock; or (y) registered in the name of, and delivered to, the Participant. In
any event, the certificates evidencing the Restricted Stock Award shall at all
times prior to the applicable vesting date bear the following legend:

 

The share of common stock of MW Bancorp, Inc. evidenced hereby is subject to the
terms of an Award Agreement with MW Bancorp, Inc. dated [Date], made pursuant to
the terms of the MW Bancorp, Inc. 2016 Equity Incentive Plan, copies of which
are on file at the executive offices of MW Bancorp, Inc., and may not be sold,
encumbered, hypothecated or otherwise transferred except in accordance with the
terms of such Plan and Award Agreement,

 

3 

 

 



or such other restrictive legend as the Committee, in its discretion, may
specify. Notwithstanding the foregoing, the Company may in its sole discretion
issue Restricted Stock in any other approved format (e.g., electronically) in
order to facilitate the paperless transfer of such Awards. In the event
Restricted Stock is not issued in certificate form, the Company and the transfer
agent shall maintain appropriate bookkeeping entries that evidence Participants’
ownership of such Awards. Restricted Stock that is not issued in certificate
form shall be subject to the same terms and conditions of the Plan as
certificated Shares, including the restrictions on transferability and the
provision of a stock power executed by the Participant in favor of the Company,
until the satisfaction of the conditions to which the Restricted Stock Award is
subject.

 

(b) Terms and Conditions. Each Restricted Stock Award shall be subject to the
following terms and conditions:

 

(i) Dividends. The Committee, in its sole discretion, may specify in the Award
Agreement that cash dividends or other distributions that are paid on any Shares
of Restricted Stock shall be (A) paid directly to the Participant, (B)
reinvested in additional Shares of Restricted Stock based on the Fair Market
Value of a Share on the date the dividend is paid, or (C) subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which the dividends were issued. Unless otherwise
specified in the Award Agreement, dividends or other distributions shall be
subject to Section 2.3(b)(i)(C). Any dividend payment that is deferred pursuant
to Section 2.3(b)(i)(C) shall be paid to the Participant within two and one-half
months following the date on which the Restricted Stock Award vests. Any stock
dividends declared on Shares of Restricted Stock shall be subject to the same
restrictions and shall vest at the same time as the Shares of Restricted Stock
from which said dividends were derived.

 

(ii) Voting Rights. Unless the Committee determines otherwise with respect to
any Restricted Stock Award and specifies such determination in the relevant
Award Agreement, a Participant shall have voting rights related to the unvested,
non-forfeited Restricted Stock and such voting rights shall be exercised by the
Participant in his or her discretion.

 

(iii) Tender Offers and Merger Elections. Each Participant to whom a Restricted
Stock Award is granted shall have the right to respond, or to direct the
response, with respect to the related Shares of Restricted Stock, to any tender
offer, exchange offer, cash/stock merger consideration election or other offer
made to, or elections made by, the holders of Shares. Such a direction for any
such Shares of Restricted Stock shall be given by proxy or ballot (if the
Participant is the beneficial owner of the Shares of Restricted Stock for voting
purposes) or by completing and filing, with the inspector of elections, the
trustee or such other person who shall be independent of the Company as the
Committee shall designate in the direction (if the Participant is not such a
beneficial owner), a written direction in the form and manner prescribed by the
Committee. If no such direction is given, then the Shares of Restricted Stock
shall not be tendered.

 



4 

 

 

 Section 2.4 Restricted Stock Units.

 

(a) Grant of Restricted Stock Unit Awards.  Each Restricted Stock Unit shall be
evidenced by an Award Agreement which shall: (i) specify the number of Shares
covered by the Restricted Stock Unit Award; (ii) specify the date of grant of
the Restricted Stock Units; (iii) specify the vesting period or conditions of
vesting; and (iv) contain such other terms and conditions not inconsistent with
the Plan, including the effect of termination of a Participant’s Services.
Except to the extent provided otherwise in the Award Agreement, Restricted Stock
Unit Awards shall be settled in Shares.

 

(b) Terms and Conditions. Each Restricted Stock Unit Award shall be subject to
the following terms and conditions:

 

(i) A Restricted Stock Unit shall be similar to a Restricted Stock Award except
that no Shares are actually awarded to the recipient on the date of grant.

 

(ii) The Committee may, in connection with the grant of Restricted Stock Units,
designate them as “qualified performance based compensation” within the meaning
of Code Section 162(m), in which event it shall condition the vesting thereof
upon the attainment of one or more performance measures set forth in
Section 2.5(a) hereof. Regardless of whether Restricted Stock Units are subject
to the attainment of one or more performance measures, the Committee may also
condition the vesting thereof upon the continued Service of the Participant. The
conditions for grant or vesting and the other provisions of Restricted Stock
Units (including without limitation any applicable performance measures) need
not be the same with respect to each recipient. An Award of Restricted Stock
Units shall be settled as and when the Restricted Stock Units vest or, in the
case of Restricted Stock Units subject to performance measures, after the
Committee has certified that the performance goals have been satisfied.

 

(iii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Unit for which such Participant’s continued Service is
required (the “Restriction Period”), and until the later of (A) the expiration
of the Restriction Period and (B) the date the applicable performance measures
(if any) are satisfied, the Participant shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber Restricted Stock Units.

 

(iv) A Participant shall have no voting rights with respect to any Restricted
Stock Units granted hereunder. No dividends shall be paid on Restricted Stock
Units unless the Award Agreement also includes an award of Dividend Equivalent
Rights.

 

Section 2.5 Performance Awards. The vesting of any Restricted Stock Award or a
Restricted Stock Unit that is intended to be performance-based compensation
(also referred to as “Performance Awards”) shall be conditioned on the
achievement of one or more objective performance measures set forth in
sub-section (a) below, as may be determined by the Committee. The grant of any
Performance Award and the establishment of performance measures that are
intended to be qualified performance-based compensation within the meaning of
Code Section 162(m) shall be made during the period required under Code Section
162(m) and shall comply with all applicable requirements of that Code Section.
At the discretion of the Committee, the vesting of any Stock Option also may be
subject to the achievement of one or more objective performance measures,
although such performance-based vesting is not necessary to satisfy the
requirement of Code Section 162(m) with respect to Stock Options.
Notwithstanding anything herein to the contrary, in the discretion of the
Committee, Performance Awards that do not comply with the requirements of Code
Section 162(m) may be granted to Covered Employees and/or to persons other than
Covered Employees.

 



5 

 

 

(a) Performance Measures.  If intended to be qualified performance-based
compensation pursuant to Code Section 162(m), such performance measures must be
based on any one or more of the following:

 

(i) book value or tangible book value per Share;

 

(ii) basic earnings per Share; 

 

(iii) basic cash earnings per Share;

 

(iv) diluted earnings per Share; 

 

(v) diluted cash earnings per Share; 

 

(vi) return on equity;

 

(vii) net income or net income before taxes; 

 

(viii) cash earnings;

 

(ix) net interest income;

 

(x) non-interest income;

 

(xi) non-interest expense to average assets ratio; 

 

(xii) cash general and administrative expense to average assets ratio;

 

(xiii) efficiency ratio;

 

(xiv) cash efficiency ratio;

 

(xv) return on average assets;

 

(xvi) cash return on average assets;

 

(xvii) return on average stockholders’ equity;

 

(xviii) cash return on average stockholders’ equity;

 



6 

 

 

(xix) return on average tangible stockholders’ equity;

 

(xx) cash return on average tangible stockholders’ equity;

 

(xxi) core earnings;

 

(xxii) operating income;

 

(xxiii) operating efficiency ratio;

 

(xxiv) net interest rate margin or net interest rate spread;

 

(xxv) growth in assets, loans, or deposits;

 

(xxvi) loan production volume;

 

(xxvii) non-performing loans;

 

(xxviii) cash flow;

 

(xxix) strategic business objectives, consisting of one or more objectives based
upon meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management;

 

(xxx) total shareholder return; or

 

(xxxi) any combination of the foregoing.

 

Performance measures may be based on the performance of the Company on a
consolidated basis, or on the performance of any one or more Subsidiaries or
business units of the Company or a Subsidiary, and may be measured relative to a
peer group, an index or a business plan, and may be considered as absolute
measures or changes in measures. The terms of an Award may provide that partial
achievement of performance measures may result in partial payment or vesting of
the award or that the achievement of the performance measures may be measured
over more than one period or fiscal year. In establishing any performance
measures, the Committee may provide for the exclusion of the effects of the
following items, to the extent the exclusion is set forth in the Participant’s
Award Agreement and identified in the audited financial statements of the
Company, including footnotes, or in the Management’s Discussion and Analysis
section of the Company’s annual report or in the Compensation Discussion and
Analysis section, if any, of the Company’s annual proxy statement: (i) unusual,
and/or nonrecurring items of gain or loss; (ii) gains or losses on the
disposition of a business; (iii) changes in tax or accounting principles,
regulations or laws; or (iv) expenses incurred in connection with a merger,
branch acquisition or similar transaction. To the extent not specifically
excluded, such effects shall be included in any applicable performance measure.

 



7 

 

 

(b) Adjustments. Pursuant to this Section 2.5, in certain circumstances the
Committee may adjust performance measures; provided, however, no adjustment may
be made with respect to an Award that is intended to be qualified
performance-based compensation within the meaning of Code Section 162(m), except
to the extent the Committee exercises such negative discretion as is permitted
under applicable law for purposes of an exception under Code Section 162(m).
Subject to the foregoing sentence, if the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or its Subsidiaries conducts its
business or other events or circumstances render current performance measures to
be unsuitable, the Committee may modify such performance measures, in whole or
in part, as the Committee deems appropriate, provided that no Award intended to
be subject to Code Section 162(m) is enhanced as a result of a modified
performance measure. Notwithstanding anything to the contrary herein,
performance measures relating to any Award hereunder will be modified, to the
extent applicable, to reflect a change in the outstanding Shares by reason of
any stock dividend or stock split, or a corporate transaction, such as a merger
of the Company into another corporation, any separation of a corporation or any
partial or complete liquidation by the Company or a Subsidiary.  If a
Participant is promoted, demoted or transferred to a different business unit
during a performance period, the Committee may determine that the selected
performance measures or applicable performance period are no longer appropriate,
in which case, the Committee, in its sole discretion, may adjust, change or
eliminate the performance measures or change the applicable performance period;
or (ii) cause to be made a cash payment to the Participant in an amount
determined by the Committee.

 

(c) Treatment on Retirement. Notwithstanding anything herein to the contrary, no
Performance Awards that are intended to be considered qualified
performance-based compensation under Code Section 162(m) shall be granted under
terms that will permit its accelerated vesting upon Retirement or other
termination of Service (other than death or Disability) or a Change in Control.
Notwithstanding anything to the contrary herein, in the sole discretion of the
Committee exercised at the time of grant of an Award under this Section 2.5, in
the event of Retirement of a Participant during the performance period, the
Award Agreement may provide for the vesting of all or a portion of such Award,
so long as the vesting is not accelerated but shall occur at the end of the
performance period, and will be prorated, based on the period of the
Participant’s active employment and the level of achievement of the performance
measures during the period of the Participant’s active employment.

 

Section 2.6 Unrestricted Shares. Subject to the provisions of this Plan and as
set forth in the related Award Agreement, the Committee shall have sole and
complete authority to grant Unrestricted Shares to Employees or Directors at
such time or times, in such amounts and for such reasons as the Committee, in
its sole discretion, shall determine. The Company shall issue, in the name of
each Participant to whom Unrestricted Shares have been granted, stock
certificates representing the total number of Unrestricted Shares granted to the
Participant (net of any Shares withheld to satisfy any required tax
withholding), and shall deliver such certificates to the Participant as soon as
reasonably practicable after the date of grant.

 

Section 2.7 Dividend Equivalent Rights. Subject to the provisions of this Plan
and as set forth in the related Award Agreement, the Committee shall have sole
and complete authority to grant Dividend Equivalent Rights to Employees or
Directors at such time or times, in such amounts and for such reasons as the
Committee, in its sole discretion shall determine. Each Award including Dividend
Equivalent Rights shall be evidenced by an Award Agreement that shall: (i)
specify the number of Shares covered by the Dividend Equivalent Right; (ii)
specify the date of grant of the Dividend Equivalent Right; (iii) specify the
vesting period or conditions to vesting; (iv) specify the timing of payment of
cash or issuance of Shares in satisfaction of the Dividend Equivalent Right; and
(v) contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s Service, as the Committee
may in its discretion prescribe. The Committee, in its sole discretion, may
specify in the Award Agreement that an amount equal to any cash dividends or
other distributions that are paid on the Shares covered by the Dividend
Equivalent Right shall be (A) paid directly to the Participant within 60 days
after the dividend payment date, (B) automatically converted into additional
Dividend Equivalent Rights based on the Fair Market Value of a Share on the date
the dividend is paid, or (C) unless otherwise specified in the Award Agreement,
paid to the Participant upon satisfying any applicable vesting criteria. To the
extent that an Award including Dividend Equivalent Rights is intended to be
qualified performance-based compensation in accordance with Code Section 162(m),
payment of Dividend Equivalent Rights to the Participant will be conditioned on
the satisfaction of applicable performance criteria and any amounts payable in
connection with the Dividend Equivalent Right shall be paid at the same time as
the Shares subject to such Restricted Stock Unit are distributed to the
Participant.

 



8 

 

 

Section 2.8 Vesting of Awards. The Committee shall specify the vesting schedule
or conditions of each Award. Unless the Committee specifies a different vesting
schedule at the time of grant, Awards under the Plan, other than performance
awards and unrestricted shares, shall be granted with a vesting rate not
exceeding thirty-three and thirty-four hundredths percent (33.34%) per year,
with the first installment vesting no earlier than the one year anniversary of
the date of grant and succeeding installments vesting on the annual
anniversaries thereafter. If the right to become vested in an Award under the
Plan (including the right to exercise a Stock Option) is conditioned on the
completion of a specified period of Service, without achievement of performance
measures or other performance objectives being required as a condition of
vesting, and without it being granted in lieu of, or in exchange for, other
compensation, then the required period of Service for full vesting shall be
determined by the Committee and evidenced in the Award Agreement (subject to
acceleration of vesting, to the extent permitted by the Committee or set forth
in the Award Agreement, in the event of the Participant’s death or Disability or
a Change in Control).

 

Section 2.9 Deferred Compensation. If any Award would be considered “deferred
compensation” as defined under Code Section 409A (“Deferred Compensation”), the
Committee reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Plan or the Award Agreement, without the
consent of the Participant, to maintain exemption from, or to comply with, Code
Section 409A. Any amendment by the Committee to the Plan or an Award Agreement
pursuant to this Section shall maintain, to the extent practicable, the original
intent of the applicable provision without violating Code Section 409A. A
Participant’s acceptance of any Award under the Plan constitutes acknowledgement
and consent to such rights of the Committee, without further consideration or
action. Any discretionary authority retained by the Committee pursuant to the
terms of this Plan or pursuant to an Award Agreement shall not be applicable to
an Award which is determined to constitute Deferred Compensation, if such
discretionary authority would contravene Code Section 409A.

 

Section 2.10 Prohibition Against Option Repricing.  Except for adjustments
pursuant to Section 3.4, and reductions of the Exercise Price that is approved
by the Company’s stockholders, neither the Committee nor the Board shall have
the right or authority to make any adjustment or amendment that reduces or would
have the effect of reducing the Exercise Price of a Stock Option previously
granted under the Plan, whether through amendment, cancellation (including
cancellation in exchange for a cash payment in excess of the Stock Option’s
in-the-money value or in exchange for Options or other Awards), replacement
grants, or other means.

 



9 

 

 

Section 2.11. Effect of Termination of Service on Awards. The Committee shall
establish the effect of a Termination of Service on the continuation of rights
and benefits available under an Award and, in so doing, may make distinctions
based upon, among other things, the cause of Termination of Service (including
Retirement) and type of Award. Unless otherwise specified by the Committee and
set forth in an Award Agreement between the Company and the Participant or as
set forth in an employment agreement or severance arrangement entered into by
and between the Company and/or the Bank and an Employee, the following
provisions shall apply to each Award granted under this Plan:

 

(a) Upon a Participant’s Termination of Service for any reason other than due to
Disability, death, Retirement or termination for Cause, Stock Options shall be
exercisable only as to those Shares that were immediately exercisable by such
Participant at the date of termination, and Stock Options may be exercised only
for a period of three (3) months following termination, or the remaining
unexpired term of the Stock Option, if less, and any Restricted Stock,
Restricted Stock Unit or Dividend Equivalent Right Award that has not vested as
of the date of Termination of Service shall expire and be forfeited.

 

(b) In the event of a Termination of Service for Cause, all Stock Options
granted to a Participant that have not been exercised and all Restricted Stock,
Restricted Stock Unit and Dividend Equivalent Right Awards granted to a
Participant that have not vested shall expire and be forfeited.

 

(c) Upon Termination of Service for reason of Disability or death, all Stock
Options shall be exercisable as to all Shares subject to an outstanding Award,
whether or not then exercisable, and all Restricted Stock, Restricted Stock Unit
and Dividend Equivalent Right Awards shall vest as to all Shares subject to an
outstanding Award, whether or not otherwise vested, at the date of such
Termination of Service. Stock Options may be exercised for a period of one year
following Termination of Service due to death or Disability, or the remaining
unexpired term of the Stock Option, if less; provided, however, in order to
obtain ISO treatment for Stock Options exercised by heirs or devisees of an
optionee, the optionee’s death must have occurred while employed or within three
months after the date of the Employee’s Termination of Service.

 

(d) In the event of Termination of Service due to Retirement, a Participant’s
vested Stock Options shall be exercisable for one year following Termination of
Service, or the remaining unexpired term of the Stock Option, if less; provided
that no Stock Option shall be eligible for treatment as an ISO in the event such
Stock Option is exercised more than three months following Termination of
Service due to Retirement. Any Stock Option, Restricted Stock, Restricted Stock
Unit and Dividend Equivalent Right Award that has not vested as of the date of
Termination of Service due to Retirement shall expire and be forfeited.

 



10 

 

 

(e) Notwithstanding the provisions of this Section 2.11, the effect of a Change
in Control on the vesting and exercisability of Stock Options, Restricted Stock,
Restricted Stock Units and Dividend Equivalent Right Awards is as set forth in
Article 4.

 

ARTICLE 3 - Shares Subject to Plan

 

Section 3.1 Available Shares.  The Shares with respect to which Awards may be
made under the Plan shall be Shares currently authorized but unissued, currently
held or, to the extent permitted by applicable law, subsequently acquired by the
Company, including Shares purchased in the open market or in private
transactions.

 

Section 3.2 Share Limitations. 

 

(a) Share Reserve. Subject to the following provisions of this Section 3.2, the
total number of Shares reserved and available for delivery to Participants and
their beneficiaries in connection with Awards under the Plan shall be equal to
122,662 Shares, which represents 14% of the number of Shares sold in connection
with the mutual-to-stock conversion and acquisition of the Bank (the
“Conversion”). The maximum number of Shares that may be delivered pursuant to
the exercise of Stock Options (all of which may be granted as ISOs) is 87,616
Shares, which represents 10% of the number of Shares sold in connection with the
Conversion. The maximum number of Shares that may be delivered pursuant to
Restricted Stock, Restricted Stock Units and Unrestricted Share Awards is 35,046
Shares, which represents 4% of the number of Shares sold in connection with the
Conversion. The aggregate number of Shares available for grant under this Plan
and the number of Shares subject to outstanding awards shall be subject to
adjustment as provided in Section 3.4.

 

(b) Computation of Shares Available. For purposes of this Section 3.2, the
number of Shares available for the grant of additional Stock Options, Restricted
Stock Awards or Restricted Stock Units shall be reduced by the number of Shares
previously granted, subject to the following: to the extent any Shares covered
by an Award (including Restricted Stock Awards and Restricted Stock Units) under
the Plan are not delivered to a Participant or beneficiary for any reason,
including because the Award is forfeited or canceled or because a Stock Option
is not exercised, then such Shares shall not be deemed to have been delivered
for purposes of determining the maximum number of Shares available for delivery
under the Plan. To the extent: (i) a Stock Option is exercised by using an
actual or constructive exchange of Shares to pay the Exercise Price; (ii) Shares
are withheld to satisfy withholding taxes upon exercise or vesting of an Award
granted hereunder; or (iii) Shares are withheld to satisfy the exercise price of
Stock Options in a net settlement of Stock Options, then the number of Shares
available shall be reduced by the gross number of Shares exercised or vested
rather than by the net number of Shares issued. An Award that pursuant to its
terms must be settled in cash shall not count against the applicable share
limits.

 



11 

 

 

Section 3.3 Individual Share Limitations.

 

(a) Awards to any one Participant. The maximum number of Shares, in the
aggregate, that may be granted to any one Participant during the total lifetime
of the Plan may not exceed 30,666, which is 25% of the number of Shares that may
be granted under this Plan.

 

(b) Stock Option Awards to Employees. The maximum number of Shares, in the
aggregate, that may be subject to Stock Options granted to any one Employee
during any calendar year shall be 12,266, which is 10% of the number of Shares
that may be granted under this Plan.

 

(b) Stock Option Awards to Directors. The maximum number of Shares, in the
aggregate, that may be subject to Stock Options granted to any one Director
under the Plan shall be 4,380, all of which may be granted during any calendar
year and; in addition, all Directors, in the aggregate, may not receive Stock
Options on more than 26,285 Shares, all of which may be granted during any
calendar year. Such maximum amounts represent 5% and 30%, respectively, of the
maximum number of Shares that may be delivered pursuant to Stock Options under
Section 3.2.

 

(c) Restricted Stock, Restricted Stock Unit and Unrestricted Share Awards to
Employees. The maximum number of Shares, in the aggregate, that may be subject
to Restricted Stock, Restricted Stock Unit and Unrestricted Share Awards granted
during any calendar year to any one Employee under the Plan shall be 12,266,
which is 10% of the number of shares that may be granted under this Plan.

 

(d) Restricted Stock, Restricted Stock Unit and Unrestricted Share Awards to
Directors. The maximum number of Shares, in the aggregate, that may be subject
to Restricted Stock, Restricted Stock Unit and Unrestricted Share Awards granted
to any one Director under the Plan shall be 1,752, all of which may be granted
during any calendar year and, in addition, all Directors, in the aggregate, may
not receive Restricted Stock, Restricted Stock Unit and Unrestricted Share
Awards on more than 10,514 Shares, all of which may be granted during any
calendar year. Such maximum amounts represent 5% and 30%, respectively, of the
maximum number of Shares that may be issued as Restricted Stock, Restricted
Stock Units and Unrestricted Share Awards.

 

(e) The limits on the number of Shares available for grant under this Plan as
described in this Section 3.3, shall be subject to adjustment as provided in
Section 3.4.

 

Section 3.4 Corporate Transactions. 

 

(a) General. In the event any recapitalization, forward or reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of Shares or other securities, stock dividend or other special and
nonrecurring dividend or distribution (whether in the form of cash, securities
or other property), liquidation, dissolution, or other similar corporate
transaction or event, affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of the rights of Participants under
the Plan and/or under any Award granted under the Plan, then the Committee
shall, in an equitable manner, adjust any or all of: (i) the number and kind of
securities deemed to be available thereafter for grants of Stock Options,
Restricted Stock Awards and Restricted Stock Units in the aggregate to all
Participants and individually to any one Participant; (ii) the number and kind
of securities that may be delivered or deliverable in respect of outstanding
Stock Options, Restricted Stock Awards and Restricted Stock Units; and (iii) the
Exercise Price of Stock Options. In addition, the Committee is authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Stock Options, Restricted Stock Awards and Restricted Stock Units (including,
without limitation, cancellation of Stock Options, Restricted Stock Awards and
Restricted Stock Units in exchange for the in-the-money value, if any, of the
vested portion thereof, or substitution or exchange of Stock Options, Restricted
Stock Awards and Restricted Stock Units using stock of a successor or other
entity) in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence) affecting the Company or
any parent or Subsidiary or the financial statements of the Company or any
parent or Subsidiary, or in response to changes in applicable laws, regulations,
or accounting principles. Unless otherwise determined by the Committee, any such
adjustment to an Award intended to qualify as “qualified performance-based
compensation” shall conform to the requirements of Code Section 162(m) and the
regulations thereunder then in effect.

 

12 

 

 



(b) Merger in which Company is Not Surviving Entity. In the event of any merger,
consolidation, or other business reorganization (including, but not limited to,
a Change in Control) in which the Company is not the surviving entity, unless
otherwise determined by the Committee at any time at or after grant and prior to
the consummation of such merger, consolidation or other business reorganization,
any Stock Options granted under the Plan which remain outstanding shall be
converted into Stock Options to purchase voting common equity securities of the
business entity which survives such merger, consolidation or other business
reorganization having substantially the same terms and conditions as the
outstanding Stock Options under this Plan and reflecting the same economic
benefit (as measured by the difference between the aggregate Exercise Price and
the value exchanged for outstanding Shares in such merger, consolidation or
other business reorganization), all as determined by the Committee prior to the
consummation of such merger; provided, however, that the Committee may, at any
time prior to the consummation of such merger, consolidation or other business
reorganization, direct that all outstanding Stock Options be canceled as of the
effective date of such merger, consolidation or other business reorganization in
exchange for a cash payment per Share equal to the excess (if any) of the value
exchanged for an outstanding Share in such merger, consolidation or other
business reorganization over the Exercise Price of the Stock Option being
canceled.

 

Section 3.5 Delivery of Shares.  Delivery of Shares or other amounts under the
Plan shall be subject to the following:

 

(a) Compliance with Applicable Laws.  Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any Shares or make any
other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act), and the applicable requirements of any Exchange or similar
entity.

 

(b) Certificates.  To the extent that the Plan provides for the issuance of
Shares, the issuance may be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the applicable rules of any Exchange.

 



13 

 



 

ARTICLE 4 - CHANGE IN CONTROL

 

Section 4.1 Consequence of a Change in Control. Subject to the provisions of
Section 2.8 (relating to vesting and acceleration) and Section 3.4 (relating to
the adjustment of Shares), and except as otherwise provided in the Plan or as
determined by the Committee and set forth in the terms of any Award Agreement or
as set forth in an employment, change in control or severance agreement entered
into by and between the Company and/or the Bank and an Employee:

 

(a) At the time of a Change in Control, all Stock Options then held by the
Participant shall become fully earned and exercisable (subject to the expiration
provisions otherwise applicable to the Stock Option).

 

(b) At the time of a Change in Control, all Awards of Restricted Stock described
in Section 2.1(b) and Restricted Stock Units described in Section 2.1(c) shall
become fully earned and vested immediately. Notwithstanding the above, any
Awards, the vesting of which are based on satisfaction of performance-based
conditions will be vested as specified in subsection (c) hereof.

 

(c) In the event of a Change in Control, any performance measure attached to an
Award under the Plan shall be deemed satisfied at the 100% of target attainment
level as of the date of the Change in Control.

 

Section 4.2 Definition of Change in Control. For purposes of this Agreement, the
term “Change in Control” shall mean the consummation by the Company or the Bank,
in a single transaction or series of related transactions, of any of the
following:

 

(a) Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Company or the Bank, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

(b) Acquisition of Significant Share Ownership: A person or persons acting in
concert has or have become the beneficial owner(s) of 25% or more of a class of
the Company’s or the Bank’s Voting Securities; provided, however, this clause
(b) shall not apply to beneficial ownership of the Company’s or the Bank’s
voting shares held in a fiduciary capacity by an entity of which the Company
directly or indirectly beneficially owns 50% or more of its outstanding Voting
Securities;

 

(c) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders) by a
vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period or who is appointed as a director as a result of a
directive, supervisory agreement or order issued by the primary federal
regulator of the Company or the Bank or by the Federal Deposit Insurance
Corporation shall be deemed to have also been a director at the beginning of
such period; or

 



14 

 

 

(d) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

Notwithstanding the foregoing, in the event that an Award constitutes Deferred
Compensation, and the settlement of, or distribution of benefits under, such
Award is to be triggered solely by a Change in Control, then with respect to
such Award, a Change in Control shall be defined as required under Code Section
409A, as in effect at the time of such transaction.

 

ARTICLE 5 - COMMITTEE

 

Section 5.1 Powers of Committee.  The administration of the Plan by the
Committee shall be subject to the following:

 

(a) the Committee will have the authority and discretion: (i) to select from
among the Company’s and its Subsidiaries’ Employees and Directors those persons
who shall receive Awards at any time; (ii) to determine the types of Awards to
be granted to a Participant; (iii) to determine the number of Shares covered by
an Award; (iv) to establish the terms, conditions, features, performance
criteria, restrictions (including without limitation, provisions relating to
non-competition, non-solicitation and confidentiality), and other provisions of
such Awards (subject to the restrictions imposed by Article 6); (v) to cancel or
suspend Awards issued with performance-based vesting conditions; (vi) to reduce,
eliminate or accelerate any restrictions or vesting requirements applicable to
an Award at any time after the grant of the Award; or (vii) to extend the time
period to exercise a Stock Option, provided that such extension is consistent
with Code Section 409A.

 

(b) The Committee will have the authority and discretion to interpret the Plan
and any Award Agreement, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make all other determinations that may
be necessary or advisable for the administration of the Plan.

 

(c) The Committee will have the authority to define terms not otherwise defined
herein.

 

(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan are final and binding on all persons.

 

(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the charter and
bylaws of the Company and applicable corporate law.

 



15 

 

 

Section 5.2 Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of an Exchange upon which the Company lists
its Shares or the Plan, or as necessary to comply with the exemptive provisions
of Rule 16b-3 promulgated under the Exchange Act or Code Section 162(m), the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it, including:
(a) delegating to a committee of one or more members of the Board who are not
“outside directors” within the meaning of Code Section 162(m), the authority to
grant Awards under the Plan to eligible persons who are not persons with respect
to whom the Company wishes to comply with Code Section 162(m); or (b) delegating
to a committee of one or more members of the Board who are not “non-employee
directors,” within the meaning of Rule 16b-3, the authority to grant Awards
under the Plan to eligible persons who are not then subject to Section 16 of the
Exchange Act; or (c) delegating to a committee of one or more members of the
Board who would be eligible to serve on the Compensation Committee of the
Company pursuant to the listing requirements imposed by any national securities
exchange on which the Company lists, has listed or seeks to list its securities,
the authority to grant awards under the Plan.  The acts of such delegates shall
be treated hereunder as acts of the Committee and such delegates shall report
regularly to the Committee regarding the delegated duties and responsibilities
and any Awards so granted. Any such allocation or delegation may be revoked by
the Committee at any time.

 

Section 5.3 Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and its Subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties.  The records of the Company and its Subsidiaries as to a
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect.  Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.

 

Section 5.4 Committee Action. The Committee shall hold such meetings, and may
make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of the Committee without holding a
meeting, shall be deemed to be actions of the Committee. All actions of the
Committee shall be final and conclusive and shall be binding upon the Company,
Participants and all other interested parties. Any person dealing with the
Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by a member of the
Committee or by a representative of the Committee authorized to sign the same in
its behalf.

 

ARTICLE 6 - AMENDMENT AND TERMINATION

 

Section 6.1 General.  The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 2.9, Section 3.4 and
Section 6.2) may cause the Award to violate Code Section 409A, may cause the
repricing of a Stock Option, or, in the absence of written consent to the change
by the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely impair the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; provided, however, that, no amendment may:
(i) materially increase the benefits accruing to Participants under the Plan;
(ii) materially increase the aggregate number of securities which may be issued
under the Plan, other than pursuant to Section 3.4; or (iii) materially modify
the requirements for participation in the Plan, unless the amendment under (i),
(ii) or (iii) above is approved by the Company’s stockholders.

 



16 

 

 

Section 6.2 Amendment to Conform to Law and Accounting Changes. Notwithstanding
any provision in this Plan or any Award Agreement to the contrary, the Committee
may amend the Plan or any Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of: (i) conforming
the Plan or the Award Agreement to any present or future law relating to plans
of this or similar nature (including, but not limited to, Code Section 409A); or
(ii) avoiding an accounting treatment resulting from an accounting pronouncement
or interpretation thereof issued by the SEC or Financial Accounting Standards
Board subsequent to the adoption of the Plan or the making of the Award affected
thereby, which, in the sole discretion of the Committee, may materially and
adversely affect the financial condition or results of operations of the
Company. By accepting an Award under this Plan, each Participant agrees and
consents to any amendment made pursuant to this Section 6.2 or Section 2.9 to
any Award granted under the Plan without further consideration or action.

 

ARTICLE 7 - GENERAL TERMS

 

Section 7.1  No Implied Rights.

 

(a) No Rights to Specific Assets.  Neither a Participant nor any other person
shall by reason of participation in the Plan acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including any specific funds, assets, or other property which the Company or any
Subsidiary, in its sole discretion, may set aside in anticipation of a liability
under the Plan.  A Participant shall have only a contractual right to the Shares
or amounts, if any, payable or distributable under the Plan, unsecured by any
assets of the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.

 

(b) No Contractual Right to Employment or Future Awards.  The Plan does not
constitute a contract of employment or service, and selection as a Participant
will not give any Participant the right to be retained in the employ of, or
provided services to, the Company or any Subsidiary or any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.  No individual shall have the right to be selected
to receive an Award under the Plan, or, having been so selected, to receive a
future Award under the Plan.

 

(c) No Rights as a Stockholder. Except as otherwise provided in the Plan or in
the Award Agreement, no Award under the Plan shall confer upon the holder
thereof any rights as a stockholder of the Company prior to the date on which
the individual fulfills all conditions for receipt of such rights.

 



17 

 

 

Section 7.2 Transferability.  Except as otherwise so provided by the Committee:

 

(a) ISOs granted under the Plan are not transferable except: (i) as designated
by the Participant by will or by the laws of descent and distribution; (ii) to a
trust established by the Participant, if under Code Section 671 and applicable
state law, the Participant is considered the sole beneficial owner of the Stock
Option while held in trust; or (iii) between spouses incident to a divorce or
pursuant to a domestic relations order, provided, however, that any ISO
transferred pursuant to this subparagraph (iii) shall be treated as a
nonqualified stock option as of the day of such transfer.

 

(b) Vested Stock Options (other than ISOs) granted under the Plan may be
transferred to Immediate Family Members of Participants, trusts and partnerships
established for the primary benefit of the Participant’s Immediate Family
Members or to charitable organizations, and; provided, that the Participant may
not receive any consideration in connection with a transfer of any Stock Option.

 

(c) Awards of Restricted Stock or Dividend Equivalent Rights shall not be
transferable prior to the time that such Awards vest in the Participant.

 

(d) Awards of Restricted Stock Units are not transferable, except in the event
of death, prior to the time that the Restricted Stock Unit Award vests and is
earned and the property in which the Restricted Stock Unit is denominated is
distributed to the Participant or the Participant’s Beneficiary.

 

Section 7.3 Designation of Beneficiaries.  A Participant hereunder may file with
the Company a written designation of a beneficiary or beneficiaries under this
Plan and may from time to time revoke or amend any such designation
(“Beneficiary Designation”). Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise
(unless such disposition is pursuant to a domestic relations order); provided,
however, that if the Committee is in doubt as to the entitlement of any such
beneficiary to any Award, the Committee may determine to recognize only the
legal representative of the Participant, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.

 

Section 7.4 Non-Exclusivity.  Neither the adoption of this Plan by the Board nor
the submission of the Plan to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements as either may deem
desirable, including, without limitation, the granting of Stock Options,
Restricted Stock, Restricted Stock Units, Unrestricted Shares or Dividend
Equivalent Rights otherwise than under the Plan or an arrangement that is or is
not intended to qualify under Code Section 162(m), and such arrangements may be
either generally applicable or applicable only in specific cases.

 

Section 7.5 Form and Time of Elections/Notification Under Code Section 83(b).
Unless otherwise specified herein, each election required or permitted to be
made by any Participant or other person entitled to benefits under the Plan, and
any permitted modification or revocation thereof, shall be filed with the
Company at such times, in such form, and subject to such restrictions and
limitations, not inconsistent with the terms of the Plan, as the Committee shall
require. Notwithstanding anything herein to the contrary, the Committee may, on
the date of grant or at a later date, as applicable, prohibit an individual from
making an election under Code Section 83(b). If the Committee has not prohibited
an individual from making this election, an individual who makes this election
shall notify the Committee of the election within ten (10) days of filing notice
of the election with the Internal Revenue Service. This requirement is in
addition to any filing and notification required under the regulations issued
under the authority of Code Section 83(b).

 



18 

 

 

Section 7.6 Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information upon which the person is
acting considers pertinent and reliable, and signed, made or presented by the
proper party or parties.

 

Section 7.7 Tax Withholding.  Where a Participant is entitled to receive Shares
upon the vesting or exercise of an Award, the Company shall have the right to
require such Participant to pay to the Company the amount of any tax that the
Company is required to withhold with respect to such vesting or exercise, or, in
lieu thereof, to retain, or to sell without notice, a sufficient number of
Shares to cover the minimum amount required to be withheld. To the extent
determined by the Committee and specified in an Award Agreement, a Participant
shall have the right to direct the Company to satisfy the minimum required
federal, state and local tax withholding by: (i) with respect to a Stock Option,
reducing the number of Shares subject to the Stock Option (without issuance of
such Shares to the Stock Option holder) by a number equal to the quotient of (a)
the total minimum amount of required tax withholding divided by (b) the excess
of the Fair Market Value of a Share on the exercise date over the Exercise Price
per Share; and (ii) with respect to Restricted Stock, Restricted Stock Units,
Unrestricted Share and Dividend Equivalent Rights Awards, withholding a number
of Shares (based on the Fair Market Value on the vesting date) otherwise vesting
that would satisfy the minimum amount of required tax withholding. Provided
there are no adverse accounting consequences to the Company (a requirement to
have liability classification of an award under Financial Accounting Standards
Board Accounting Standards Codification (ASC) Topic 718 is an adverse
consequence), a Participant who is not required to have taxes withheld may
require the Company to withhold in accordance with the preceding sentence as if
the Award were subject to minimum tax withholding requirements.

 

Section 7.8 Action by Company or Subsidiary.  Any action required or permitted
to be taken by the Company or any Subsidiary shall be by resolution of its board
of directors, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of the Exchange
on which the Company lists its securities) by a duly authorized officer of the
Company or such Subsidiary.

 

Section 7.9 Successors.  All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business,
stock, and/or assets of the Company.

 



19 

 

 

Section 7.10 Indemnification.  To the fullest extent permitted by law and the
Company’s governing documents, each person who is or shall have been a member of
the Committee, or of the Board, or an officer of the Company to whom authority
was delegated in accordance with Section 5.2, or an Employee of the Company,
shall be indemnified and held harmless by the Company against and from any loss
(including amounts paid in settlement), cost, liability or expense (including
reasonable attorneys’ fees) that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability, or expense is a result of his
or her own willful misconduct or except as expressly provided by statute or
regulation. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s charter or bylaws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless. The foregoing
right to indemnification shall include the right to be paid by the Company the
expenses incurred in defending any such proceeding in advance of its final
disposition, provided, however, that, if required by applicable law, an
advancement of expenses shall be made only upon delivery to the Company of an
undertaking, by or on behalf of such persons to repay all amounts so advanced if
it shall ultimately be determined by final judicial decision from which there is
no further right to appeal that such person is not entitled to be indemnified
for such expenses.

 

Section 7.11 No Fractional Shares.  Unless otherwise permitted by the Committee,
no fractional Shares shall be issued or delivered pursuant to the Plan or any
Award. The Committee shall determine whether cash or other property shall be
issued or paid in lieu of fractional Shares or whether such fractional Shares or
any rights thereto shall be forfeited or otherwise eliminated by rounding down.

 

Section 7.12 Governing Law.  The Plan, all Awards granted hereunder, and all
actions taken in connection herewith shall be governed by and construed in
accordance with the laws of the State of Ohio without reference to principles of
conflict of laws, except as superseded by applicable federal law. The federal
and state courts located in the State of Ohio, shall have exclusive jurisdiction
over any claim, action, complaint or lawsuit brought under the terms of the
Plan. By accepting any award under this Plan, each Participant and any other
person claiming any rights under the Plan agrees to submit himself or herself
and any legal action that the Participant brings under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.

 

Section 7.13 Benefits Under Other Plans.  Any compensation recognized by a
Participant in connection with an Award under the Plan shall be disregarded for
purposes of determining the Participant’s benefits under, or contributions to,
any other benefit plans maintained by the Participant’s employer, specifically
including any qualified or non-qualified retirement plan, unless the terms of
such other benefit plan explicitly includes such compensation.

 



20 

 

 

Section 7.14 Validity.  If any provision of this Plan is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision has never been included herein.

 

Section 7.15 Notice.  Unless otherwise provided in an Award Agreement, all
written notices and all other written communications to the Company provided for
in the Plan or in any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile, email or prepaid overnight courier to the
Company at its principal executive office. Such notices, demands, claims and
other communications shall be deemed given:

 

(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

 

(b) in the case of certified or registered U.S. mail, five days after deposit in
the U.S. mail; or

 

(c) in the case of facsimile or email, the date upon which the transmitting
party received confirmation of receipt; provided, however, that in no event
shall any such communications be deemed to be given later than the date they are
actually received, provided they are actually received.

 

In the event a communication is not received, it shall only be deemed received
upon the showing of an original of the applicable receipt, registration or
confirmation from the applicable delivery service. Communications that are to be
delivered by U.S. mail or by overnight service to the Company shall be directed
to the attention of the Company’s Corporate Secretary, unless otherwise provided
in the Participant’s Award Agreement.

 

Section 7.16 Forfeiture Events. The Committee may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events include, but are not
limited to, termination of employment for cause, termination of the
Participant’s provision of Services to the Company or any Subsidiary, violation
of material Company or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct of the Participant that is detrimental to the
business or reputation of the Company or any Subsidiary.

 

Section 7.17 Regulatory Requirements. The grant and settlement of Awards under
this Plan shall be conditioned upon and subject to compliance with Section 18(k)
of the Federal Deposit Insurance Act, 12 U.S.C. 1828(k), and the rules and
regulations promulgated thereunder.

 

Section 7.18 Clawback Policy. If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the federal
securities laws, any Participant who is subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve month period following the first public issuance or filing with the SEC
(whichever first occurred) of the financial document embodying such financial
reporting requirement.

 



21 

 

 

In addition, Awards granted hereunder are subject to any clawback policy adopted
by the Board from time to time.

 

ARTICLE 8 - DEFINED TERMS; CONSTRUCTION

 

Section 8.1 In addition to the other definitions contained herein, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:

 

(a) “10% Stockholder” means an individual who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company.

 

(b) “Award” means any Stock Option, Restricted Stock, Restricted Stock Unit,
Performance, Unrestricted Share or Dividend Equivalent Right Award or any or all
of them, granted to a Participant under the Plan.

 

(c) “Award Agreement” means the written or electronic agreement between the
Company and each Participant which evidences the terms and conditions of an
Award under the Plan. Such document is referred to as an agreement, regardless
of whether a Participant’s signature is required. If there is a conflict between
the terms of this Plan and the terms of an Award Agreement, the terms of this
Plan will govern.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Cause” means (i) “Cause” as defined in the Award Agreement; (ii) “Cause” as
defined in any written employment agreement (or other similar written agreement)
between the applicable Participant and the Company or a Subsidiary; or (iii) if
“Cause” is not defined in an applicable Award Agreement or employment agreement,
“Cause” means termination because of a Participant’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, material breach of the Bank’s Code of Ethics, material violation of the
Sarbanes-Oxley requirements for officers of public companies that in the
reasonable opinion of the Chief Executive Officer of the Bank or the Board will
likely cause substantial financial harm or substantial injury to the reputation
of the Bank, willfully engaging in actions that in the reasonable opinion of the
Board will likely cause substantial financial harm or substantial injury to the
business reputation of the Bank, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than routine traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of the contract.

 

(f) “Change in Control” has the meaning ascribed to it in Section 4.2.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended, and any rules,
regulations and guidance promulgated thereunder, as modified from time to time.

 



22 

 

 

(h) “Code Section 409A” means the provisions of Section 409A of the Code and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time.

 

(i) “Covered Employee” has the meaning given the term in Code Section 162(m),
and shall also include any other Employee who may become a Covered Employee
before an Award vests, as the Committee may determine in its sole discretion.

 

(j) “Director” means: (i) a member of the Board of Directors of the Company or a
Subsidiary; or (ii) a member of an advisory board to the Board of Directors of
the Company or Subsidiary. Any Director who is also employed by the Company or a
Subsidiary shall not be eligible to receive any Awards as a Director.

 

(k) “Disability” or “Disabled” means (i) “Disability” as defined in the Award
agreement; (ii) “Disability” as defined in any written employment agreement (or
other similar written agreement) between the applicable Participant and the
Company or a Subsidiary; or (iii) if “Disability” is not defined in an
applicable Award Agreement or employment agreement, or the Award is subject to
Code Section 409A, “Disability” means that a Participant: (x) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (y) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees. Except to the extent prohibited
under Code Section 409A for an Award subject to Code Section 409A, the Committee
shall have discretion to determine if a termination due to Disability has
occurred.

 

(l) “Dividend Equivalent Rights” means the right to receive a payment, in cash
or stock, as applicable, equal to the amount of dividends paid on a Share, as
specified in the Award Agreement.

 

(m) “Employee” means any person employed by the Company or any Subsidiary.
Directors who are also employed by the Company or a Subsidiary shall be
considered Employees under the Plan and shall not be eligible to receive any
Awards as a Director.

 

(n) “Exchange” means any national securities exchange on which the Shares may
from time to time be listed or traded.

 

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

(p) “Exercise Price” means the price established with respect to a Stock Option
pursuant to Section 2.2.

 

(q) “Fair Market Value” on any date, means: (i) if the Shares are listed on an
Exchange, the closing sales price on such Exchange on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, in either case without
regard to after-hours trading activity; or (ii) if the Shares are not listed on
an Exchange, “Fair Market Value” shall mean a price determined by the Committee
in its sole discretion in good faith on the basis of objective criteria
consistent with the requirements of Code Section 422 and applicable provisions
of Section 409A.

 



23 

 

 

(r) “Immediate Family Member” means with respect to any Participant: (i) any of
the Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (ii) any natural
person sharing the Participant’s household (other than as a tenant or employee,
directly or indirectly, of the Participant); (iii) a trust in which any
combination of the Participant and persons described in section (i) and (ii)
above own more than fifty percent (50%) of the beneficial interests; (iv) a
foundation in which any combination of the Participant and persons described in
sections (i) and (ii) above control management of the assets; or (v) any other
corporation, partnership, limited liability company or other entity in which any
combination of the Participant and persons described in sections (i) and (ii)
above control more than fifty percent (50%) of the voting interests.

 

(s) “ISO” has the meaning ascribed to it in Sections 2.1(a) and 2.2.

 

(t) “Non-Qualified Option” means the right to purchase Shares that is either:
(i) granted to a Participant who is not an Employee; or (ii) granted to an
Employee and either is not designated by the Committee to be an ISO or does not
satisfy the requirements of Section 422 of the Code.

 

(u) “Participant” means any individual who has received, and currently holds, an
outstanding Award under the Plan.

 

(v) “Performance Award” has the meaning ascribed to it in Sections 2.1(d) and
2.5.

 

(w) “Restricted Stock” or “Restricted Stock Award” has the meaning ascribed to
it in Sections 2.1(b) and 2.3. 

 

(x) “Restricted Stock Unit” has the meaning ascribed to it in Sections 2.1(c)
and 2.4.

 

(y) “Restriction Period” has the meaning set forth in Section 2.4(b)(iii).

 

(z) “Retirement” means, unless otherwise specified in an Award Agreement,
retirement from employment as an Employee on or after the attainment of age 65,
or Termination of Service as a Director on or after the attainment of the latest
age at which a Director is eligible for election or appointment as a voting
member of the Employer’s Board of Directors under the Employer’s charter, or if
there are no age limitations for serving as a Director, then age 70, provided,
however, that unless otherwise specified in an Award Agreement, an Employee who
is also a Director shall not be deemed to have terminated due to Retirement for
purposes of vesting of Awards and exercise of Stock Options until both Service
as an Employee and Service as a Director has ceased. A non-Employee Director
will be deemed to have terminated due to Retirement under the provisions of this
Plan only if the non-Employee Director has terminated Service on the Board(s) of
Directors of the Company and any Subsidiary or affiliate in accordance with
applicable Company policy, following the provision of written notice to such
Board(s) of Directors of the non-Employee Director’s intention to retire. A
non-employee Director who continues in Service as a director emeritus or
advisory director shall be deemed to be in Service of the Employer for purposes
of vesting of Awards and exercise of Stock Options.

 



24 

 

 

(aa) “SEC” means the United States Securities and Exchange Commission.

 

(bb) “Securities Act” means the Securities Act of 1933, as amended from time to
time.

 

(cc) “Service” means service as an Employee or non-employee Director of the
Company or a Subsidiary, as the case may be, and shall include service as a
director emeritus or advisory director. Service shall not be deemed interrupted
in the case of sick leave, military leave or any other absence approved by the
Company or a Subsidiary, in the case of transferees between payroll locations or
between the Company, a Subsidiary or a successor.

 

(dd) “Share” means a share of the common stock of the Company, $0.01 par value
per share.

 

(ee) “Stock Option” has the meaning ascribed to it in Section 2.1(a) and 2.2.

 

(ff) “Subsidiary” means any corporation, affiliate, bank or other entity which
would be a subsidiary corporation with respect to the Company as defined in Code
Section 424(f) and, other than with respect to an ISO, shall also mean any
partnership or joint venture in which the Company and/or other Subsidiary owns
more than 50% of the capital or profits interests.

 

(gg) “Termination of Service” means the first day occurring on or after a grant
date on which the Participant ceases to be an Employee or Director (including a
director emeritus or advisory director) of the Company or any Subsidiary,
regardless of the reason for such cessation, subject to the following:

 

(i) The Participant’s cessation as an Employee shall not be deemed to occur by
reason of the transfer of the Participant between the Company and a Subsidiary
or between two Subsidiaries.

 

(ii) The Participant’s cessation as an Employee shall not be deemed to occur by
reason of the Participant’s being on a bona fide leave of absence from the
Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant’s Services, provided such leave of absence does not
exceed six months, or if longer, so long as the Employee retains a right to
reemployment with the Company or Subsidiary under an applicable statute or by
contract. For these purposes, a leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform Services for the Company or Subsidiary. If the period of leave
exceeds six months and the Employee does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following such six month
period. For purposes of this sub-section, to the extent applicable, an
Employee’s leave of absence shall be interpreted by the Committee in a manner
consistent with Treasury Regulation Section 1.409A-1(h)(1).

 



25 

 

 

(iii) If, as a result of a sale or other transaction, the Subsidiary for whom
Participant is employed (or to whom the Participant is providing Services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Termination of Service caused by the Participant being discharged by the entity
for whom the Participant is employed or to whom the Participant is providing
Services.

 

(iv) Except to the extent Section 409A of the Code may be applicable to an
Award, and subject to the foregoing paragraphs of this sub-section, the
Committee shall have discretion to determine if a Termination of Service has
occurred and the date on which it occurred. In the event that any Award under
the Plan constitutes Deferred Compensation (as defined in Section 2.9 hereof),
the term Termination of Service shall be interpreted by the Committee in a
manner consistent with the definition of “Separation from Service” as defined
under Code Section 409A and under Treasury Regulation Section 1.409A-1(h)(ii).
For purposes of this Plan, a “Separation from Service” shall have occurred if
the Bank and Participant reasonably anticipate that no further Services will be
performed by the Participant after the date of the Termination of Service
(whether as an employee or as an independent contractor) or the level of further
Services performed will be less than 20% of the average level of bona fide
Services in the 36 months immediately preceding the Termination of Service. If a
Participant is a “Specified Employee,” as defined in Code Section 409A and any
payment to be made hereunder shall be determined to be subject to Code Section
409A, then if required by Code Section 409A, such payment or a portion of such
payment (to the minimum extent possible) shall be delayed and shall be paid on
the first day of the seventh month following Participant’s Separation from
Service.

 

(v) With respect to a Participant who is a director, cessation as a Director
will not be deemed to have occurred if the Participant continues as a director
emeritus or advisory director. With respect to a Participant who is both an
Employee and a Director, termination of employment as an Employee shall not
constitute a Termination of Service for purposes of the Plan so long as the
Participant continues to provide Service as a Director or director emeritus or
advisory director.

 

(hh) “Unrestricted Shares” has the meaning ascribed to it in Sections 2.1(a) and
2.6.

 

(ii) “Voting Securities” means any securities which ordinarily possess the power
to vote in the election of directors without the happening of any pre-condition
or contingency.

 

Section 8.2 In this Plan, unless otherwise stated or the context otherwise
requires, the following uses apply:

 

(a) actions permitted under this Plan may be taken at any time and from time to
time in the actor’s reasonable discretion;

 



26 

 

 

(b) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time;

 

(c) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;

 

(d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;

 

(e) indications of time of day mean Eastern Time;

 

(f) “including” means “including, but not limited to”;

 

(g) all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;

 

(h) all words used in this Plan will be construed to be of such gender or number
as the circumstances and context require;

 

(i) the captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions;

 

(j) any reference to a document or set of documents in this Plan, and the rights
and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

 

(k) all accounting terms not specifically defined herein shall be construed in
accordance with GAAP

 

 

27 

